Citation Nr: 0515284	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-21 829A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to enrollment and access to VA medical care 
benefits package.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination by the 
Medical Administrative Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC), in Columbia, 
Missouri.  The veteran's case was remanded for additional 
development in May 2004.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran does not have a service-connected disability, 
and he has no special eligibility attributes to qualify him 
for an improved priority group, based on his level of income, 
other than priority group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 U.S.C.A. 
§§ 1705, 1710 (West 2002); 38 C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA was wrong in denying him 
enrollment in, and access to, VA medical care benefits.  He 
asserts that his income is low enough that he should be 
eligible for health care on a co-pay basis.  

The facts of this case are not in dispute.  The veteran 
submitted a VA Form 10-10EZ, as an application for health 
benefits, in March 2003.  The veteran also submitted an 
automated VA Form 10-10, Application for Medical Benefits, in 
March 2003.  The veteran included information on himself and 
his spouse.  He did not list any other dependents.

The veteran had active service from November 1960 to July 
1964.  The character of his service was honorable.  The 
veteran reported a combined income of $47,000 for he and his 
spouse on both his VA Form 10-10EZ, and his automated VA Form 
10-10.  He also reported deductible expenses of $1,100.

The veteran's application for enrollment was denied by way of 
a letter from the Manager of Health Administration at the VA 
medical center (VAMC) in Columbia, Missouri, dated in March 
2003.  The notification letter explained that VA was required 
to classify enrollees in priority groups from 1 to 8.  
(Priority group 8 is the lowest priority.)  The letter 
further informed the veteran that the Secretary of the 
Department of Veterans Affairs (Secretary) had suspended new 
enrollments for veterans assigned to priority group 8 
effective as of January 17, 2003.  The letter told the 
veteran that he was not eligible for enrollment because he 
was assigned to priority group 8 and he applied after January 
17, 2003.  In addition, the letter included an attachment 
which listed the means test used to classify claimants in 
2003.  A veteran with one dependent had an income threshold 
of $29,577.

The veteran submitted a notice of disagreement with the 
decision in July 2003.  He asserted that his income was low 
enough that he should qualify and be allowed to pay a co-pay.

His substantive appeal was received in August 2003.  The 
veteran again asserted that his income was low enough that he 
should be enrolled and allowed to pay a co-pay.  He said that 
he felt that the priority group 8 rule was wrong.  He also 
said that veterans, such as himself, were not given any 
notice of the change in health care sign-up procedure or 
given notice to apply before the change.  

The veteran and his spouse testified at a hearing at the 
Columbia VAMC in October 2003.  The veteran said that he did 
not need any benefits at that time.  He was concerned about 
needing benefits in the future.  He felt that the ruling 
about categories was made quickly, without anyone's 
knowledge.  He also testified about his increasing costs for 
health insurance and that it was difficult to keep up with 
the increases.  He said that he had to remove his wife from 
his insurance coverage because of cost.

A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, the veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. 
§ 17.36(d) (2004).  

In general, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  
38 U.S.C.A. §§ 1705(c)(1), 1710 (West 2002 & Supp. 2004); 
38 C.F.R. § 17.36(a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities.  38 U.S.C.A. § 1705 (West 2002); 
38 C.F.R. § 17.36(b) (2004).  The Secretary will determine 
which categories of veterans are eligible to be enrolled 
based on the following order of priority as listed at 
38 C.F.R. § 17.36(b):

(1) Veterans with a singular or combined 
rating of 50 percent or greater based on 
one or more service-connected 
disabilities or unemployability. 

(2) Veterans with a singular or combined 
rating of 30 percent or 40 percent based 
on one or more service-connected 
disabilities.

(3) Veterans who are former prisoners of 
war; veterans awarded the Purple Heart; 
veterans with a singular or combined 
rating of 10 percent or 20 percent based 
on one or more service-connected 
disabilities; veterans who were 
discharged or released from active 
military service for a disability 
incurred or aggravated in the line of 
duty; veterans who receive disability 
compensation under 38 U.S.C. 1151; 
veterans whose entitlement to disability 
compensation is suspended pursuant to 38 
U.S.C. 1151, but only to the extent that 
such veterans' continuing eligibility for 
that care is provided for in the judgment 
or settlement described in 38 U.S.C. 
1151; veterans whose entitlement to 
disability compensation is suspended 
because of the receipt of military 
retired pay; and veterans receiving 
compensation at the 10 percent rating 
level based on multiple noncompensable 
service-connected disabilities that 
clearly interfere with normal 
employability.

(4) Veterans who receive increased 
pension based on their need for regular 
aid and attendance or by reason of being 
permanently housebound and other veterans 
who are determined to be catastrophically 
disabled by the Chief of Staff (or 
equivalent clinical official) at the VA 
facility where they were examined.

(5) Veterans not covered by paragraphs 
(b)(1) through (b)(4) of this section who 
are determined to be unable to defray the 
expenses of necessary care under 38 
U.S.C. 1722(a).

(6) Veterans of the Mexican border period 
or of World War I; veterans solely 
seeking care for a disorder associated 
with exposure to a toxic substance or 
radiation, for a disorder associated with 
service in the Southwest Asia theater of 
operations during the Gulf War, or for 
any illness associated with service in 
combat in a war after the Gulf War or 
during a period of hostility after 
November 11, 1998, as provided and 
limited in 38 U.S.C. 1710(e); and 
veterans with 0 percent service-connected 
disabilities who are nevertheless 
compensated, including veterans receiving 
compensation for inactive tuberculosis.

(7) Veterans who agree to pay to the 
United States the applicable co-payment 
determined under 38 U.S.C. 1710(f) and 
1710(g) if their income for the previous 
year constitutes "low income" under the 
geographical income limits established by 
the U.S. Department of Housing and Urban 
Development [HUD] for the fiscal year 
that ended on September 30 of the 
previous calendar year.  For purposes of 
this paragraph, VA will determine the 
income of veterans (to include the income 
of their spouses and dependents) using 
the rules in §§ 3.271, 3.272, 3.273, and 
3.276.  After determining the veterans' 
income and the number of persons in the 
veterans' family (including only the 
spouse and dependent children), VA will 
compare their income with the current 
applicable "low-income" income limit for 
the public housing and section 8 programs 
in their area that the U.S. Department of 
Housing and Urban Development publishes 
pursuant to 42 U.S.C. 1437a(b)(2).  If 
the veteran's income is below the 
applicable "low-income" income limits for 
the area in which the veteran resides, 
the veteran will be considered to have 
"low income" for purposes of this 
paragraph.  To avoid a hardship to a 
veteran, VA may use the projected income 
for the current year of the veteran, 
spouse, and dependent children if the 
projected income is below the "low 
income" income limit referenced above.  
This category is further prioritized into 
the following subcategories: (i) 
Noncompensable zero percent service-
connected veterans who are in an enrolled 
status on a specified date announced in a 
Federal Register document promulgated 
under paragraph (c) of this section and 
who subsequently do not request 
disenrollment; (ii) Nonservice-connected 
veterans who are in an enrolled status on 
a specified date announced in a Federal 
Register document promulgated under 
paragraph (c) of this section and who 
subsequently do not request 
disenrollment; (iii) Noncompensable zero 
percent service-connected veterans not 
included in paragraph (b)(7)(i) of this 
section; and (iv) Nonservice-connected 
veterans not included in paragraph 
(b)(7)(ii) of this section. 

(8) Veterans not included in priority 
category 4 or 7, who are eligible for 
care only if they agree to pay to the 
United States the applicable co-payment 
determined under 38 U.S.C. 1710(f) and 
1710(g).  This category is further 
prioritized into the following 
subcategories: (i) Noncompensable zero 
percent service-connected veterans who 
are in an enrolled status on a specified 
date announced in a Federal Register 
document promulgated under paragraph (c) 
of this section and who subsequently do 
not request disenrollment; (ii) 
Nonservice-connected veterans who are in 
an enrolled status on a specified date 
announced in a Federal Register document 
promulgated under paragraph (c) of this 
section and who subsequently do not 
request disenrollment; (iii) 
Noncompensable zero percent service-
connected veterans not included in 
paragraph (b)(8)(i) of this section; and 
(iv) Nonservice-connected veterans not 
included in paragraph (b)(8)(ii) of this 
section.

38 C.F.R. § 17.36(b).  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in VA's healthcare 
system.  

In that regard, 38 C.F.R. § 17.36(c)(1) (2004) provides that 
it is anticipated that the Secretary will, before August 1 of 
each year, announce in paragraph [38 C.F.R. § 17.36] (c)(2) 
which categories of veterans are eligible to be enrolled.

The Secretary promulgated an interim final rule in January 
2003.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  The rule 
suspended the enrollment of additional veterans who are in 
the lowest statutory enrollment category (priority category 
8).  The effective date of the rule is January 17, 2003.  In 
short, after that date additional priority category 8 
veterans will not be enrolled.  38 C.F.R. § 17.36(c)(2) 
(2004).  This rule will remain in effect unless it is changed 
by a rulemaking document in accordance with 38 C.F.R. 
§ 17.36(c)(1).  Id. 

The veteran's application in this matter was received after 
January 17, 2003.  He is a nonservice-connected veteran with 
no other special eligibility attributes that might qualify 
him for an improved priority group enrollment.  He provided 
financial information which indicates that his income is 
above the VA means test threshold and the HUD geographic 
index.  Based upon his status as a nonservice-connected 
veteran and the financial information provided, he was 
assigned to priority group 8.

The Board is aware of the veteran's contentions that his 
income should be considered as low enough to entitle him to 
enrollment and healthcare on a co-pay basis.  However, the 
regulations are specific in this matter.  The veteran's 
income is substantially above the means test and he does not 
satisfy any of the other criteria for consideration for a 
priority group 7, or higher.

The veteran has not presented any additional evidence that 
demonstrates that he belongs in a higher priority group.  The 
decision by the Columbia VAMC was made in accordance with the 
pertinent statutory and regulatory authorities.  As the law, 
and not the evidence of record is dispositive in this case, 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp 
2004)), and its implementing regulations, codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  
The Board notes that the VAMC did not apprise the veteran of 
the provisions of the VCAA in the statement of the case, or 
at any other time.  Nevertheless, in this case it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statutes.  In cases such as this, where the disposition is 
based on the law, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis, supra.  The appeal 
is without legal merit and further development or analysis 
would not be productive.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Further action consistent with the VCAA is 
therefore not required.  Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


